DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, (US Publication No. 2010/0153951), and further in view of Montenegro et al., (US Publication No. 2015/0072767), hereinafter “Montenegro” and further in view of Casaletto et al., (US Publication No. 018/0337794), hereinafter “Casaletto”.

Regarding claims 1 and 8, Jones discloses
(a) using, on a client computer, the software application [Jones, paragraph 39, Figure 5, shows a user and the programs/applications running (open windows) that user is running]; 
(b) acquiring, on the client computer, usage information for usage of the software application [Jones, paragraph 46, the monitoring program captures client computer usage information and stores it along with previously stored information, if any]; 
(c) generating, on the client computer, an original token, wherein the original token comprises the usage information [Jones, paragraph 46, the monitoring program captures client computer usage information and stores it along with previously stored information, if any]; 
(d) encrypting, on the client computer, the original token, resulting in an encrypted token [Jones, paragraph 46, encrypt and transmit the information to the secure server]; 
(e) forwarding the encrypted token to a server computer [Jones, paragraph 46, encrypt and transmit the information to the secure server].

Jones does not specifically disclose, however Montenegro teaches
wherein the server computer authenticates and processes the encrypted token for the licensing [Montenegro, paragraphs 45, 65]; and 
(f) auditing the encrypted token [Montenegro, paragraphs 45, 65] on the client computer by: 
(i) Montenegro, paragraphs 45, 65].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an encrypted processed by the server to audit and meter the user’s usage of the licensed software in order to validate a user’s usage of the software.

Jones-Montenegro does not specifically disclose, however Casaletto teaches
(i) selecting, on the client computer [Casaletto, paragraphs 11, 12, 14],
(ii) receiving, on the client computer, the Casaletto, paragraph 14]; 
(iii) verifying, on the client computer, the Casaletto, paragraph 14]; and 
(iv) displaying a result of the verifying [Casaletto, paragraphs 14, 20].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the user to verify the user metered data in order for the user to verify the amount of usage of the software.

Regarding claims 6 and 13, Jones-Montenegro-Casaletto further discloses
wherein client computer further comprises a policy manager that utilizes token generation logic to generate the original token [Montenegro, paragraphs 45, 65].

Allowable Subject Matter
Claims 2-5, 7, 9-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433